Citation Nr: 1409636	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder and depressive disorder NOS. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005 with service in Iraq from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for adjustment disorder with mildly depressed mood and history of mood disorder and heart palpitations, assigning a 30 percent evaluation effective November 23, 2005.  

In November 2011 and October 2013, the Board remanded the Veteran's claim of entitlement to an increased initial rating for her psychiatric disorder to the Appeals Management Center (AMC).  The matter is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

In its October 2013 remand, the Board directed the AMC seek a release of information for private treatment records from Huntsville Hospital from the Veteran.  The Veteran provided a signed release that was received on February 3, 2014.  On February 6, 2014, the AMC provided the Veteran a Supplemental Statement of the Case.  The matter was then returned to the Board on February 10, 2014.  No action was taken to obtain the identified records.  As such, the case must be remanded again so the AMC may obtain these records in compliance with the Board's October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board directed the AMC to specifically request any treatment records from the Veteran's reported 2009 motor vehicle accident/suicide attempt.  Although the AMC requested a release for any relevant private treatment records, there was no mention of the 2009 motor vehicle accident/suicide attempt.  On remand, the AMC should also specifically request a release of information for these records.

Finally, the AMC provided the Veteran with a new VA examination in December 2013.  As the association of additional private treatment records may alter the examiner's opinion, the AMC should request an addendum opinion after receiving all outstanding psychiatric treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from Huntsville Hospital, using the February 2014 VA Form 21-4142, and associate them with the claims file.  Obtain a new release of information from the Veteran as necessary.  All attempts to obtain such records should be documented in the claims file.

2.  Contact the Veteran and ask her to provide a signed release of information for treatment records from any facilities or treatment providers that are relevant to her claim.  She should be specifically asked about any outstanding treatment records relating to her 2009 suicide attempt/MVA.  If the Veteran returns completed release(s) of information, the AMC should also obtain these records and associate them with the claims file.

3.  After completion of the above actions, return the claims file to the December 2013 VA examiner for review of the newly associated treatment records.  The examiner should be asked to review the treatment records and provide an addendum opinion based on her review.  The Veteran may be recalled for examination if deemed necessary.

4.  After completing the above actions and any other development as may result from the actions taken above, the claim of entitlement to an increased initial rating for PTSD and depressive disorder NOS should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

